            Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 1 of 13




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
________________________________________

 ANDREW PERRONG,
 1657 THE FAIRWAY #131
 JENKINTOWN, PA 19046

                 Plaintiff
                                                        Case No.
 vs.
                                                      JURY TRIAL DEMANDED
 MATTRESS FIRM, INC
 10201 S MAIN ST
 HOUSTON, TX 77025

                 Defendant.



                                          COMPLAINT

                                      Preliminary Statement

       1.       As the Supreme Court explained at the end of its term last year, “Americans

passionately disagree about many things. But they are largely united in their disdain for

robocalls. The Federal Government receives a staggering number of complaints about

robocalls—3.7 million complaints in 2019 alone. . . . For nearly 30 years, the people’s

representatives in Congress have been fighting back.” Barr v. Am. Ass'n of Pol. Consultants

LLC, 140 S. Ct. 2335, 2343 (2020).

       2.       Plaintiff Andrew Perrong (Plaintiff) brings this action under the TCPA alleging

that MATTRESS FIRM, INC (Mattress Firm) commissioned a series of automated illegal

robocalls to telephone numbers for which the charged party is called, like Mr. Perrong’s number,

which is prohibited by the TCPA.

       3.       The Plaintiff never provided his prior express written consent to receive the calls.
             Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 2 of 13




                                               Parties

        4.       Plaintiff Andrew Perrong is a Pennsylvania resident.

        5.       Defendant MATTRESS FIRM, INC is a Delaware corporation which is

headquartered and has its principal place of business at 10201 S MAIN ST HOUSTON, TX

77025. It does business in this District through a number of retail stores in this District.

                                       Jurisdiction & Venue

        6.       The Court has subject-matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff’s TCPA claims arise under federal law.

        7.       The Court has supplemental jurisdiction over Plaintiff’s state law claims under 28

U.S.C. § 1367 as these claims are related and form part of the “same case or controversy,” as

they are related to a consumer transaction between Plaintiff and Defendant.

        8.       This Court has personal jurisdiction over the Defendant. Mattress Firm regularly

engages in business in this District, including by having retail stores in this District and selling

goods to residents of this District.

        9.       Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events or omissions giving rise to the claim occurred in this District, and the illegal calls to the

Plaintiff occurred in this District.

                            The Telephone Consumer Protection Act

        10.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing . . .

can be an intrusive invasion of privacy.” Telephone Consumer Protection Act of 1991, Pub. L.

No. 102-243, § 2(5) (codified at 47 U.S.C. § 227).
          Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 3 of 13




The TCPA Prohibits Automated Calls

        11.     The TCPA makes it unlawful “to make any call (other than a call made for

emergency purposes or made with the prior express consent of the called party) using an

automatic telephone dialing system or an artificial or prerecorded voice . . . to any telephone

number assigned to a . . . cellular telephone service . . . or any service for which the called party

is charged for the call.” 47 U.S.C. § 227(b)(1)(A)(iii).

        12.     The TCPA provides a private cause of action to persons who receive calls in

violation of 47 U.S.C. § 227(b)(1)(A). 47 U.S.C. § 227(b)(3).

        13.     According to findings by the Federal Communication Commission (FCC), the

agency Congress vested with authority to issue regulations implementing the TCPA, such calls

are prohibited because, as Congress found, automated or prerecorded telephone calls are a

greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

and inconvenient.

        14.     In 2013, the FCC required prior express written consent for all autodialed or

prerecorded telemarketing calls (robocalls) to wireless numbers, services for which the called

party is charged for the call, and residential lines. Specifically, it ordered that:

        [A] consumer’s written consent to receive telemarketing robocalls must be signed
        and be sufficient to show that the consumer: (1) received “clear and conspicuous
        disclosure” of the consequences of providing the requested consent, i.e., that the
        consumer will receive future calls that deliver prerecorded messages by or on behalf
        of a specific seller; and (2) having received this information, agrees unambiguously
        to receive such calls at a telephone number the consumer designates.[] In addition,
        the written agreement must be obtained “without requiring, directly or indirectly,
        that the agreement be executed as a condition of purchasing any good or service.[]”

In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

27 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
         Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 4 of 13




The Growing Problem of Automated Calls

       15.    “Robocalls and telemarketing calls are currently the number one source of

consumer complaints at the FCC.” Tom Wheeler, Cutting Off Robocalls, FCC, (July 22, 2016,

10:30 AM), https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls

[https://archive.is/w2afC] (statement of FCC chairman).

       16.    “The FTC receives more complaints about unwanted calls than all other

complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer

Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016),

https://www.ftc.gov/system/files/documents/advocacy_documents/commentstaff-ftc-bureau-

consumer-protection-federal-communications-commission-

rulesregulations/160616robocallscomment.pdf.

       17.    In fiscal year 2017, the FTC received 4,501,967 complaints about robocalls,

compared with 3,401,614 in 2016. Fed. Trade Comm’n, FTC Releases FY 2017 National Do Not

Call Registry Data Book and DNC Mini Site (Dec. 18, 2017), https://www.ftc.gov/news-

events/press-releases/2017/12/ftc-releases-fy-2017-national-do-not-call-registry-data-book-dnc

[https://archive.is/oPZSW].

       18.    The New York Times recently reported on the skyrocketing number of robocall

complaints and widespread outrage about illegal telemarketing. Tara Siegel Bernard, Yes, It’s

Bad. Robocalls, and Their Scams, Are Surging, N.Y. Times (May 6, 2018),

https://www.nytimes.com/2018/05/06/your-money/robocalls-rise-illegal.html

[https://archive.is/mS9Fb]; see also Katherine Bindley, Why Are There So Many Robocalls?
          Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 5 of 13




Here’s What You Can Do About Them, Wall St. J. (July 4, 2018, 10:30 PM),

https://www.wsj.com/articles/why-there-are-so-many-robocalls-heres-what-you-can-do-about-

them-1530610203 [https://archive.is/V2UYp].

       19.     Industry data shows that the number of robocalls made each month increased

from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

years. U.S. Endures 4.7 Billion Robocalls in July, According to YouMail Robocall Index,

YouMail (Aug. 6, 2019, 9:00 AM), https://www.prnewswire.com/news-releases/us-endures-4-7-

billion-robocalls-in-july-according-to-youmail-robocall-index-300895976.html

[https://archive.is/pnU5s].

       20.     According to online robocall tracking service “YouMail,” 5.6 billion robocalls

were placed in October 2019 at a rate of approximately 180.6 million per day. Robocall Index,

YouMail, https://robocallindex.com/ [https://archive.is/fwZD8]. In 2019, YouMail’s robocall

totals exceeded 58.5 billion. Historical Robocalls By Time, YouMail,

https://robocallindex.com/history/time [https://archive.is/XWefY].

       21.     The FCC also has received an increasing number of complaints about unwanted

calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in

2018. Consumer Complaint Data Center, FCC, www.fcc.gov/consumer-help-center-data

[https://archive.is/wip/ojuBF].


                                       Factual Allegations

       22.     Defendant Mattress Firm is in the business of selling mattresses via retail stores in

a number of states, including Pennsylvania. Defendant is engaged in “trade or commerce.”

       23.     Mattress Firm uses robocalls to call its customers. Such robocalls are placed

without its customers’ prior express written consent.
          Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 6 of 13




       24.     Plaintiff Perrong is a “person” as defined by 47 U.S.C. § 153(39).

       25.     Plaintiff has a private telephone number of (215) 947-XXXX.

       26.     The Plaintiff is charged for each call placed to that number.

       27.     Plaintiff receives a ring charge for each call placed to him on that line, regardless

of whether or not he answers the call.

       28.     Plaintiff is also charged per minute for each call placed to him on that line.

       29.     On October 28, 2020, Plaintiff purchased a mattress and a base from Defendant

for personal, family, and/or household use, and had scheduled delivery for October 31, 2020,

which he subsequently rescheduled to November 14, 2020.

       30.     When Plaintiff purchased the mattress, the Mattress Firm salesman, who was

acting as Defendant’s agent, informed him that he could return the mattress within 120 days after

delivery for a refund.

       31.     In fact, the salesman explained that this was a better policy than a competitor

store Plaintiff had been considering, since they only offered a 90-day return policy.

       32.     Relying on these representations, Plaintiff decided to go ahead with the purchase.

Because the Plaintiff had received a discount on the base, the salesman informed him that the

base was not returnable, but that the mattress was returnable. To that end, the invoice and sales

receipt the Plaintiff received indicated that there were “no returns” on the base. In the comments

box, the salesman handwrote, “no returns on adj. Bases.”

       33.     As part of the purchase, the salesman also asked the Plaintiff for his telephone

number so that the delivery men could call the Plaintiff to inform him at what time on the

delivery day they would deliver the mattress.
             Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 7 of 13




          34.    At no time prior to completing the purchase was the Plaintiff informed that

providing his telephone number would subject him to unsolicited “robocalls” from the

Defendant.

          35.    In addition, at no time prior to completing the purchase was the Plaintiff informed

that there was a restocking fee for the mattress. In fact, the additional literature provided to him

at the time of purchase also makes no mention of this purported restocking fee.:

                 “120 NIGHT SLEEP TRIAL
                 You should sleep on it for a minimum of 30 nights to allow for
                 ideal adjustment. If you’re not comfy within 120 nights of the
                 original mattress delivery date, we will do our best to match you
                 to the right mattress.”
          36.    Plaintiff did not consent, either expressly or impliedly, to receive “robocalls”

from the Defendant.

          37.    Despite never having received Plaintiff’s prior express written consent, Mattress

Firm placed at least two automated “robocalls” to Plaintiff, one on November 13, 2020, and one

on November 14, 2020.

          38.    When Plaintiff answered both calls, each call began by playing a prerecorded

message from a robotic-sounding voice which stated, “this is an automated call from Mattress

Firm. . .”

          39.    In fact, the entirety of both calls was conducted using an “artificial or prerecorded

voice.”

          40.    The calls were not made for emergency purposes.

          41.    These calls came from the caller ID 855-872-2243.

          42.    Other individuals have complained of receiving the same spam calls. Rob W.,

Mattress Firm Delivery Confirmation (Robocall), SHOULD I ANSWER? (May 2020),

https://www.shouldianswer.com/phone-number/8558722243/2 (“Was expecting to speak to a
             Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 8 of 13




real person on delivery info. Would not of answered but just confirmed with salesman from store

on time of deliver & info matched up.”).

        43.      In addition, the calls were conducted using an Automatic Telephone Dialing

System (ATDS) because it would be incongruous for a human to have dialed the calls, only to

play the called party pre-recorded automated messages.

        44.      Additionally, the calls were conducted using an ATDS because the equipment

obviously has the capacity to store telephone numbers to be called and dial those numbers.

        45.      Plaintiff subsequently attempted to return the mattress he purchased. Plaintiff

called the store from which he had purchased the mattress and was informed that Defendant

would accept return of the mattress but would deduct a $600.00 “restocking fee.”

        46.      Prior to filing this complaint, Plaintiff corresponded with general counsel for

Defendant in an attempt to ascertain whether or not Defendant claimed that they possessed prior

express written consent to contact the Plaintiff using an ATDS or artificial or prerecorded voice.

Defendant did not contend that they possessed prior express written consent to do so.

        47.      In addition, Plaintiff attempted to bring up the issue regarding return of the

mattress he purchased with general counsel but was ignored.

        48.      Plaintiff was harmed by these calls. He was temporarily deprived of legitimate

use of his phone because the phone line was tied up during the robocalls and his privacy was

improperly invaded. He was charged for the calls. Moreover, these calls injured Plaintiff because

they were frustrating, obnoxious, annoying, were a nuisance and disturbed the solitude of

Plaintiff.
          Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 9 of 13




                                            Legal Claims

                                           Count One:
                 Violation of the TCPA’s Prohibition Against Automated Calling
                                    Via Pre-Recorded Message

        49.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        50.      The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), by making calls, except for emergency

purposes, to the telephone number of Plaintiff using an artificial or prerecorded voice.

        51.      As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii),

Plaintiff is entitled to an award of $500 in damages for each and every call made to his telephone

number for which he is charged for the call using an artificial or prerecorded voice in violation of

the statute, pursuant to 47 U.S.C. § 227(b)(3)(B).

        52.      Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendant

and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from

violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to any

numbers of Plaintiff for which he is charged for the call using an artificial or prerecorded voice

in the future.

        53.      The Defendant’s violations were wilful and/or knowing.

                                          Count Two:
                 Violation of the TCPA’s Prohibition Against Automated Calling
                      With an Automatic Telephone Dialing System (ATDS)
         Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 10 of 13




        54.       Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        55.       The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on Defendant’s behalf constitute numerous and multiple

violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), by making calls, except for emergency

purposes, to the telephone number of Plaintiff using an ATDS.

        56.       As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on Defendant’s behalf’s violations of the TCPA, 47 U.S.C. § 227(b)(1)(A)(iii),

Plaintiff is entitled to an award of $500 in damages for each and every call made to his telephone

number for which he is charged for the call using an ATDS in violation of the statute, pursuant to

47 U.S.C. § 227(b)(3)(B).

        57.       Plaintiff is also entitled to and does seek injunctive relief prohibiting Defendant

and/or its affiliates, agents, and/or other persons or entities acting on Defendant’s behalf from

violating the TCPA, 47 U.S.C. § 227, by making calls, except for emergency purposes, to any

numbers of Plaintiff for which he is charged for the call using an artificial or prerecorded voice

in the future.

        58.       The Defendant’s violations were wilful and/or knowing.

                                          Count Three:
                                  Violation of the Pennsylvania
                 Unfair Trade Practices and Consumer Protection Law (UTPCPL)
                                         73 Pa. Cons. Stat. § 201

        59.       Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

        60.       The conduct of Defendant’s agent in asserting that the Plaintiff could return the

mattress within 120 days, without mentioning a restocking fee, constituted deceptive conduct
           Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 11 of 13




because it had the likelihood, and in fact did, cause Plaintiff to be confused and misunderstand

the purported terms of the sale. 73 Pa. Cons. Stat. § 201-2(4)(xxi).

          61.     The foregoing acts and omissions of Defendant and/or its affiliates, agents, and/or

other persons or entities acting on its behalf constitute violations of the UTPCPL.

          62.     As a result of Defendant’s and/or its affiliates, agents, and/or other persons or

entities acting on its behalf’s violations of the UTPCPL, Plaintiff is entitled to an award of up to

treble his actual damages, in addition to costs in bringing this action, 73 Pa. Cons. Stat. § 201-

9.2(a).

                                             Count Four:
                                        Breach of Warranty
                              (Pled in the alternative to Count Three)

          63.     Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

          64.     The conduct of Defendant’s agent in asserting that the Plaintiff could return the

mattress within 120 days, without mentioning a restocking fee, constituted an express warranty.

          65.     Plaintiff reasonably relied on this warranty in purchasing the mattress.

          66.     Defendant’s subsequent refusal to permit the Plaintiff to return the mattress

without incurring a restocking fee rendered this warranty false. Defendant therefore breached its

express warranty.

          67.     The Plaintiff has suffered damages as a direct and proximate result of such breach

and is therefore entitled to return the mattress he purchased for a refund without incurring a

restocking fee.
         Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 12 of 13




                                           Count Five:
                                       Breach of Contract
                            (Pled in the alternative to Count Three)

       68.      Plaintiff incorporates the allegations from all previous paragraphs as if fully set

forth herein.

       69.      Plaintiff and Defendant agreed to contract for the purchase and sale of a mattress

and base for their mutual benefit. This meeting of the minds was evidenced by a written and

signed invoice and receipt, as well as a pamphlet. In addition, consideration was exchanged, and

the parties have partially performed their obligations thereunder.

       70.      The only material terms surrounding this contract with regard to the return of

goods sold therein was that the base was not returnable, but that the mattress was returnable for a

period of 120 days. None of the contractual documents reference a restocking fee.

       71.      Defendants breached this contract by adding additional terms, in the form of a

restocking fee, which were not part of the original agreement.

       72.      The Plaintiff has suffered damages as a direct and proximate result of such breach

and is therefore entitled to return the mattress he purchased for a refund without incurring a

restocking fee, as expressly acknowledged by the terms of their agreement.


                                           Relief Sought

WHEREFORE, Plaintiff requests the following relief:

                a.     Injunctive relief prohibiting Defendant from calling telephone numbers

using an artificial or prerecorded voice, in violation of the TCPA.

                b.     Injunctive relief prohibiting Defendant from calling telephone numbers

using an ATDS in violation of the TCPA.
         Case 2:21-cv-00071-CDJ Document 1 Filed 01/07/21 Page 13 of 13




               c.      Because of Defendant’s violations of the TCPA’s restrictions in 47 U.S.C.

§ 227(b), Plaintiff Perrong seeks for himself $500 in damages for each violation or—where such

regulations were willfully or knowingly violated—up to $1,500 per violation, pursuant to 47

U.S.C. § 227(b)(3).

               d.      Because of Defendant’s violations of the UTPCPL, Plaintiff Perrong seeks

for himself up to treble his actual damages incurred in his inability to return the mattress he

purchased for a refund, plus costs incurred in bringing this action.

               e.      Because of Defendant’s breach of warranty, Plaintiff Perrong seeks for

himself a return the mattress he purchased for a refund without incurring a restocking fee.

               f.      Because of Defendant’s breach of contract, Plaintiff Perrong seeks for

himself a return the mattress he purchased for a refund without incurring a restocking fee.

               g.      Such other relief as the Court deems just and proper.



       Plaintiff requests a jury trial as to all claims of the complaint so triable.



Dated: January 4, 2020



                                                 _______________________/s/_______________
                                                                             Andrew Perrong
                                                                              Plaintiff Pro-Se
                                                                      1657 The Fairway #131
                                                                       Jenkintown, PA 19046
                                                                        Phone: 215-791-6957
                                                                     Facsimile: 888-329-0305
                                                                    andyperrong@gmail.com
